               Case 18-13389-JKO          Doc 652      Filed 12/02/19     Page 1 of 21



                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION
                                    www.flsb.uscourts.gov

In re:
SUMMIT FINANCIAL CORP.,                                        Case No. 18-13389-JKO
                                                               Chapter 7

      Debtor.
__________________________/

                         MOTION TO APPROVE STIPULATION AND
                              SETTLEMENT AGREEMENT

                 Any interested party who fails to file and serve a written
                 response to this motion within 21 days after the date of service
                 stated in this motion shall, pursuant to Local Rule 9013-1(D), be
                 deemed to have consented to the entry of an order in the form
                 attached to this motion. Any scheduled hearing may then be
                 canceled.

          Trustee, Marc P. Barmat, by and through undersigned counsel, hereby files this Motion to

Approve Stipulation and Settlement Agreement between Trustee, Marc P. Barmat (the “Trustee”)

and RAJIV GUDKA (“Preference Target”) (“Settlement Stipulation”) and states:

          1.     Attached hereto as Exhibit “A” is a copy of the Stipulation and Settlement

Agreement entered into between the Trustee and RAJIV GUDKA.

          2.     Pursuant to the terms of the Settlement Stipulation, RAJIV GUDKA shall pay

$10,000 (“Settlement Amount”) to Trustee in a lump sum due within 14 days after the entry of an

Order by the Bankruptcy Court approving the Settlement Stipulation as full and final settlement.

Payments shall be made payable to Marc P. Barmat, Trustee and delivered to 2255 Glades Road,

Suite 301E, Boca Raton, FL 33431.

          3.     The Trustee believes that this settlement is in the best interest of creditors and the

estate.




                                                   1
              Case 18-13389-JKO         Doc 652       Filed 12/02/19     Page 2 of 21



       4.      This stipulation and motion are being noticed to all creditors pursuant to Federal

Rule of Bankruptcy Procedure 9019.

       5.      The legal principles to be applied in evaluating a proposed settlement have been

enunciated upon within the Southern District of Florida in In re: Arrow Air, Inc., 85 B.R. 886

(Bankr. S.D. Fla. 1988). The appropriate test is “whether the compromise falls below the lowest

point in the range of reasonableness.” Id. at 891, citing, In re: Teltronics Services, Inc., 762 F.2d

185, 189 (2nd Cir. 1985); In re: W.T. Grant Company, 699 F.2d 599, 608 (2nd Cir. 1983). The

Trustee believes that this settlement agreement complies with the legal principles relied upon

within these authorities.

       6.      The Eleventh Circuit, in In re: Justice Oaks II, Ltd, 898 F.2d 1544, 1549 (11th Cir.

1990), cert. denied, 498 U.S. 959 (1990), provides additional guidance as to whether a compromise

should be approved and establishes a four-part test:

               1.      the probability of success in the litigation;

               2.      the difficulties, if any, to be encountered in the matter of collection;

               3.      the complexity of the litigation involved, and the expense, inconvenience

                       and delay necessarily attending it; and

               4.      the paramount interest of the creditors and a proper deference to their

                       reasonable view in the premises.

       7.      The proposed settlement satisfies the four-part test set forth in In re: Justice Oaks

11, Ltd., as required under Bankruptcy Rule 9019:

               1.      Probability of Success in the Litigation: If this matter were to be brought to
                       trial, the Trustee believes he would have a moderately high probability of
                       success.

               2.      Difficulties, if any, to be Encountered in the Matter of Collection: Even if
                       successful, the Trustee believes there could be difficulties encountered in



                                                  2
              Case 18-13389-JKO          Doc 652      Filed 12/02/19     Page 3 of 21



                       the matter of collection as it is possible that the Preference Target is not
                       collectable and/or will have transferred its assets.

               3.      Complexity Expense and Delay Associated with the Litigation Involved:
                       The litigation would not be overly complex, however, as with all litigation,
                       there will be additional expenses and delays resulting therefrom.

               4.      Paramount Interest of Creditors and Proper Deference to Their Reasonable
                       Views in the Premises: No creditors have been actively involved in this
                       case with regard to avoidance actions, however, the Trustee believes that he
                       has taken in to account the paramount interest of creditors.

       8.      The Trustee has evaluated the settlement while considering all of the factors

required by the Eleventh Circuit and supports its approval by the Court as being in compliance

with the factors, and being within the best interest of creditors and the estate.

       WHEREFORE, the Trustee, Marc P. Barmat, by and through undersigned counsel,

respectfully requests that the Court enter an order in the form accompanying this motion approving

stipulation plus grant such other and further relief as the Court deems just and proper.

       I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for

the Southern District of Florida, and I am in compliance with the additional qualifications to

practice in this Court set forth in Local Rule 2090-1(A).

                                                       FURR AND COHEN, P.A.
                                                       Attorney for Trustee
                                                       2255 Glades Road, Suite 301E
                                                       Boca Raton, FL 33431
                                                       (561) 395-0500/(561)338-7532-fax

                                                       By: /s/ Charles I. Cohen
                                                           CHARLES I. COHEN
                                                           Florida Bar No. 224121
                                                           Email: ccohen@furrcohen.com




                                                  3
             Case 18-13389-JKO        Doc 652      Filed 12/02/19    Page 4 of 21




                               CERTIFICATE OF SERVICE

              I HEREBY CERTIFY that a true and correct copy of the foregoing has been

 furnished by U.S. Mail and/or ECF to all parties listed below on this 2nd day of December, 2019.

                                                    By: /s/ Charles I. Cohen
                                                        CHARLES I. COHEN
Served via ECF:

   •   Ido J Alexander ija@lsaslaw.com,
       info@lsaslaw.com;aslawpllc@ecf.inforuptcy.com;jb@lsaslaw.com;zbs@lsaslaw.com
   •   Marc P Barmat barmat.trustee@furrcohen.com, mpb@trustesolutions.net
   •   Joseph D Frank jfrank@fgllp.com,
       mmatlock@fgllp.com;csmith@fgllp.com;jkleinman@fgllp.com;csucic@fgllp.com
   •   Michael A. Frank pleadings@bkclawmiami.com,
       bkcpleadings@gmail.com;frankmr48583@notify.bestcase.com
   •   Robert C Furr ltitus@furrcohen.com,
       atty_furrcohen@bluestylus.com;cworkinger@furrcohen.com
   •   Alvin S. Goldstein agoldstein@furrcohen.com,
       atty_furrcohen@bluestylus.com;ltitus@furrcohen.com;cworkinger@furrcohen.com
   •   Beth A Hendler beth@bahpa.com,
       bethahendlerpa@gmail.com;leyvajanet@gmail.com;hendlerbr73876@notify.bestcase.com
   •   Laudy Luna ll@lgplaw.com, de@lgplaw.com
   •   Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov
   •   L A Perkins lperkins@perkinspershes.com, service@perkinspershes.com
   •   Felipe Plechac-Diaz fpd@lsaslaw.com,
       fplechacdiaz@ecf.inforuptcy.com;zbs@lsaslaw.com;info@lsaslaw.com;ah@lsaslaw.com;rec
       eptionist@lsaslaw.com
   •   Craig A. Pugatch capugatch.ecf@rprslaw.com, jheredia@rprslaw.com
   •   Jason S Rigoli jrigoli@furrcohen.com,
       rrivera@furrcohen.com;atty_furrcohen@bluestylus.com
   •   Kenneth B Robinson krobinson.ecf@rprslaw.com
   •   Damaris D Rosich-Schwartz Damaris.D.Rosich-Schwartz@usdoj.gov
   •   Zach B Shelomith zbs@lsaslaw.com,
       fpd@lsaslaw.com;info@lsaslaw.com;zshelomith@ecf.inforuptcy.com
   •   Bradley S Shraiberg bss@slp.law,
       dwoodall@slp.law;bshraibergecfmail@gmail.com;dlocascio@slp.law;pmouton@slp.law
   •   Charles R Sterbach Charles.r.sterbach@usdoj.gov
   •   David Neal Stern dnstern@fwblaw.net, mkassower@fwblaw.net;twolosh@fwblaw.net
   •   Michael Sullivan msullivan@phrd.com
   •   Cherish A. Thompson cherish@tafirm.com, eservice@tafirm.com
   •   Angela J Wallace ajwallace@broward.org, swulfekuhle@broward.org



                                               4
             Case 18-13389-JKO       Doc 652   Filed 12/02/19   Page 5 of 21



Served via U.S. Mail:

Rufus T. Dorsey, IV
Parker, Hudson, Rainer & Dobbs LLP
303 Peachtree Street, NE
Suite 3600
Atlanta, GA 30308

Annie Kent Dropper
155 East Pearl St #200
Jackson, WY 83001

Michael C. Sullivan
303 Peachtree St N.E.
Suite 3600
Atlanta, GA 30308

ALL PARTIES ON THE ATTACHED COURT MATRIX.




                                           5
Case 18-13389-JKO   Doc 652   Filed 12/02/19   Page 6 of 21
Case 18-13389-JKO   Doc 652   Filed 12/02/19   Page 7 of 21
Case 18-13389-JKO   Doc 652   Filed 12/02/19   Page 8 of 21
Case 18-13389-JKO   Doc 652   Filed 12/02/19   Page 9 of 21
Case 18-13389-JKO   Doc 652   Filed 12/02/19   Page 10 of 21
            Case 18-13389-JKO        Doc 652    Filed 12/02/19    Page 11 of 21




                        UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF FLORIDA
                           FORT LAUDERDALE DIVISION
                                www.flsb.uscourts.gov

In re:
SUMMIT FINANCIAL CORP.,                                  Case No. 18-13389-JKO
                                                         Chapter 7

      Debtor.
__________________________/

          ORDER GRANTING MOTION TO APPROVE STIPULATION AND
                       SETTLEMENT AGREEMENT

       THIS CAUSE came before the Court upon Trustee’s, Marc P. Barmat, Motion to Approve

Stipulation and Settlement Agreement [ECF No. ___], and the movant by submitting this form of

order having represented that the motion was served on all parties required by Bankruptcy Rule

2002 or Local Rule 2002-1(H), (I) or (J), that the 21-day response time provided by Local Rule
              Case 18-13389-JKO         Doc 652     Filed 12/02/19      Page 12 of 21



9013-1(D) has expired, that no one has filed, or served on the movant, a response to the motion,

and that the form of order was attached as an exhibit to the motion. The Court having reviewed

the record, noting that no objections were filed, and having been otherwise advised in the premises,

does hereby

       ORDER AND ADJUDGE as follows:

       1.      The Motion is GRANTED and the Stipulation and Settlement Agreement between

the Trustee and RAJIV GUDKA is APPROVED.

       2.      RAJIV GUDKA shall pay $10,000 (“Settlement Amount”) to Trustee in a lump

sum due within 14 days after the entry of this Order as full and final settlement. Payments shall

be made payable to Marc P. Barmat, Trustee and delivered to 2255 Glades Road, Suite 301E,

Boca Raton, FL 33431.

       3.      The Parties shall comply with the terms and conditions set forth in the Stipulation

and Settlement Agreement.

       4.      The Court shall retain jurisdiction to enforce the terms of the Stipulation and

Settlement Agreement.

                                                 ###
Submitted by:
Charles I. Cohen, Esq.
Furr and Cohen, P.A.
One Boca Place, Suite 301E
2255 Glades Road
Boca Raton, Florida 33431
Telephone: 561-395-0500; Fax: 561-338-7532
E-mail: ccohen@furrcohen.com

Attorney, Charles I. Cohen, is directed to serve a conformed copy of this Order and file a certificate
of service with the Court.




                                                -2-
Label Matrix for local noticing Case 18-13389-JKO      Doc 652 Filed 12/02/19 PageBank
                                              Argo Partners                                  13ofofAmerica,
                                                                                                    21 N.A., administrative and co
113C-0                                        12 W 37th St 9th Fl                          c/o Liebler, Gonzalez & Portuondo
Case 18-13389-JKO                             New York, NY 10018-7381                      44 W Flagler Street
Southern District of Florida                                                               Courthouse Tower - 25th Floor
Fort Lauderdale                                                                            Miami, FL 33130-1808
Wed Nov 27 09:51:34 EST 2019
Broward County                                Bypass Trust Hasmukh & Chandravalli Patel 05 Garber Revocable Trust
c/o Records, Taxes & Treasury                 c/o Law Office of Brooks, Frank & De La      POB 1293
Attn: Bankruptcy Section                      10 Northwest LeJeuen Road, Suite 620         Wilson, NY 83014-1293
115 S. Andrews Ave # A-100                    miami, fl 33126-5473
Ft. Lauderdale, FL 33301-1888

Jacaranda Professional Park Association, Inc   Robert Hendler IRA                          ST CLOUD LLC
Frank Weinberg & Black, PL                     21493 Linwood Court                         c/o Thompson PLLC
c/o David Neal Stern, Esq.                     Boca Raton, FL 33433-7436                   214 Brazilian Ave.
1875 NW Corporate Blvd.                                                                    Suite 200
Suite 100                                                                                  Palm Beach, FL 33480-4676
Boca Raton, FL 33431-8550
Summit Financial Corp.                         Wheeler Real Estate                         ALFRED L RINALDO JR
100 NW 100 Ave                                 Bradley S. Shraiberg                        1754 TECHNOLOGY DRIVE
Plantation, FL 33324-7008                      Shraiberg, Landau & Page, PA                120 F
                                               2385 NW Executive Center Dr., #300          SAN JOSE, CA 95110-1308
                                               Boca Raton, FL 33431-8530

ALS Resolvion                                  ALS Resolvion                               APL Oklahoma City
8927 J M Keynes Drive                          POB 745182                                  6303 N Portland, Suite 402
Suite 360                                      Atlanta, GA 30374-5182                      Oklahoma City, OK 73112-1467
Charlotte, NC 28262-8433


Access Point                                   Access Point Inc                            Aetna
1100 Cresent Green, Suite 109                  1100 Crescent Green                         1600 SW 80th Terrace
Cary, NC 27518-8105                            Suite 109                                   Plantation, FL 33324-4049
                                               Cary, NC 27518-8105


Alabama Department of Revenue                  Alarm Partners                              Almor Electric
P.O. Box 327320                                1025 NW 17th Ave                            11042 NW 18 Pl
Montgomery, AL 36132-7320                      Delray Beach, FL 33445-2563                 Fort Lauderdale, FL 33322-3453



Alvin G. Wheeler                               Alvin G. Wheeler                            American Public Life
7156 Mandarin Dr                               c/o Bradley S. Shraiberg                    2305 Lakeland Drive
Boca Raton, FL 33433-7412                      Shraiberg, Landau & Page, PA                Flowood, MS 39232-9549
                                               2385 NW Executive Center Dr., #300
                                               Boca Raton, FL 33431-8530

American Recovery Specialists                  American Recovery Specialists               Ampleton Group Limited
2296 W State Rd 84                             POB 50077                                   Priors Court
Ft. Lauderdale, FL 33312-4838                  Pompano Beach, FL 33074-0077                Churchmeme Road
                                                                                           Sutton Courtenay, NR Abingdon
                                                                                           OX 14 4AQ UK

Andrew R. Weiss Trust Agreement                Argo Partners                               Arlene G. Fried, as Trustee
8976 Bastille Cir E                            12 West 37th Street, 9th Floor              17341 Bridleway Trail
Parkland, FL 33076-4642                        New York, NY 10018-7381                     Boca Raton, FL 33496-3210
                                Case 18-13389-JKO
Auto Data Direct Financial Services           BMO HarrisDoc
                                                         Bank 652
                                                              N.A. Filed 12/02/19     PageBMO14Harris
                                                                                                 of 21Bank, N.A.
1830 E Park Ave, Suite 1                      c/o Sue Blazis                                111 W Monroe St
Tallahassee FL 32301-2865                     111 W. Monroe St.                             Chicago, IL 60603-4095
                                              Chicago, IL 60603-4095


BMW Capital, LP                             BYPASS TRUST HASMUKH & CHANDRAVALLI PAT         Bank of America Corporate Card
974 Sand Iron Dr                            LAW OFFICES OF ALFRED L RINALDO JR              PO Box 15796
Incline Village, NV 89451-8913              1754 TECHNOLOGY DRIVE                           Wilmington, DE 19886-5796
                                            120 F
                                            SAN JOSE, CA 95110-1308

Bank of America, N.A.                       Bank of America, N.A.                           Bloodhound Recovery
335 Madison Ave 6 Fl                        c/o James S. Rankin, Jr., Esq.                  2135 Highway 126
New York, NY 10017-4611                     Parker, Hudson, Rainer & Dobbs LLP              Bristol, TN 37620-1507
                                            303 Peachtree St NE # 3600
                                            Atlanta, GA 30308-3225

Bonial & Associates                         Bonial & Associates, P.C.                       Broward County
Formery Buckley Madole                      PO Box 9013                                     c/o Records, Taxes & Treasury
7501 Ester Blvd, #190                       Addison, Texas 75001-9013                       Attn: Bankruptcy Section
Box 224108                                                                                  115 S. Andrews Ave A-100
Irving, TX 75063-4025                                                                       Ft Lauderdale, FL 33301-1888

Broward County Tax Collector                CBS Marketing                                   CEDAR Document Technologies, Inc.
POB 29009                                   17701 SW 18 St.                                 1 Ravinia Drive, Suite 1700
Fort Lauderdale, FL 33302-9009              Hollywood, FL 33029-5233                        Atlanta, GA 30346-2168



COHEN-ST. CLOUD, LLC                        CT Corporation                                  CT Corporation System
c/o Thompson PLLC                           3 University Plaza Dr                           28 Liberty St 42nd Floor
214 Brazilian Ave., Suite 200               Suite 506                                       New York, NY 10005-1448
Palm Beach, FL 33480-4676                   Hackensack, NJ 07601


Canteen                                     Carfax                                          Cedar
POB 50196                                   16630 Collection Center Dr                      One Ravinia Dr.
Los Angeles, CA 90074-0196                  Chicago, IL 60693-0166                          #1700
                                                                                            Atlanta, GA 30346-2168


Cedar Document Technologies                 Chandravalli H. Patel                           CitiBusiness Card
One Ravinia Drive                           560 Elm St # 204                                POB 9001037
Suite 1700                                  San Carlos, CA 94070-2253                       Louisville, KY 40290-1037
Atlanta, GA 30346-2168


City of Plantation Utlitilites              Claire M O’Connell                              Crowe Horwath
POB 31132                                   12001 NW 1St St                                 POB 71570
Tampa, FL 33631-3132                        Coral Springs, FL 33071-8005                    Chicago, IL 60694-1570



Crowe Horwath LLP                           David Wheeler                                   David Wheeler
POB 3697                                    12345 NW 14 St                                  c/o Bradley S. Shraiberg
Oak Brook, IL 60522-3697                    Fort Lauderdale, FL 33323-2400                  Shraiberg, Landau & Page, PA
                                                                                            2385 NW Executive Center Dr., #300
                                                                                            Boca Raton, FL 33431-8530
DealerTrack                      Case 18-13389-JKO      Doc 652
                                               Dealertrack                Filed 12/02/19   PageDefi
                                                                                                 15 of 21
POB 6129                                        3400 New Hyde Park Road                        POB 675129
Great Neck, NY 11024                            New Hyde Park, NY 11042-1226                   Detroit, MI 48267-0001



(p)DEFI SOLUTIONS                               Dennis Lee Scott                               Dennis Scott IRA
ATTN ACCOUNTING DEPT                            POB 173859                                     1249 Shepards Way
1500 SOLANA BLVD STE 6400                       Denver, CO 80217-3859                          Yerington, NV 89447-9551
WESTLAKE TX 76262-1703


Digital Recognition Network                     Digital Recognition Network                    Dunbar
4150 International Plaza                        POB 45591                                      POB 64115
Suite 800                                       San Francisco, CA 94145-0591                   Baltimore, MD 21264-4115
Fort Worth, TX 76109-4875


Dunbar Armored Inc.                             Elaine J. Beresh Trust                         Elissa Weiss
50 Schilling Road                               7449 Kendlewood                                2124 NE 59 Place
Hunt Valley, MD 21031-1424                      West Bloomfield, MI 48322-1090                 Fort Lauderdale, FL 33308-2118



Engel, Hairston & Johanson                      Equifax                                        Experian
109 North 20 St.                                POB 105835                                     POB 881971
POB 11405                                       Atlanta, GA 30348-5835                         Los Angeles, CA 90088-1971
Birmingham, AL 35202-1405


Experian, Inc.                                  Falcon International                           Falcon International
c/o Joseph D. Frank                             28 Fentress Blvd                               728 Fentress Blvd.
FrankGecker LLP                                 Daytona Beach, FL 32114                        Daytona Beach, FL 32114-1241
1327 W. Washington Boulevard
Suite 5G-H
Chicago, IL 60607-1912
FedEx Corporate Services Inc.                   Fedex                                          Fibernet
Module G, 3rd Floor                             POB 660480                                     POB 744470
3965 Airways Blvd                               Dallas, TX 75266-0480                          Atlanta, GA 30374-4470
Memphis, TN 38116-5017


Florida Department of Revenue                   Florida Power and Light                        Florida Security & Recovery
8175 NW 12th Street, #119                       General Mail Facility                          POB 21631
Doral, FL 33126-1828                            Miami, FL 33188-0001                           Saint Petersburg, FL 33742-1631



Force One Recovery                              Force One Recovery                             Freedom Automotive
4920 SW 104 Ave.                                4920 SW 104 Avenue                             6730 NW 83 Terrace
Fort Lauderdale, FL 33328-3335                  Cooper City, FL 33328-3335                     Pompano Beach, FL 33067-1017



GC Pivotal LLC                                  George J. Spathis                              Grant Printing
180 North Casalee Street,                       Levenfeld Pearlstein, LLC                      6109 Pembroke Rd.
Suite 2430                                      2 N. LaSalle St.                               Hollywood, FL 33023-2213
Chicago, IL 60601                               Suite 1300
                                                Chicago, IL 60602-3709
(c)GREGORY A THOMAS              Case 18-13389-JKO      Doc 652
                                               Ilene Garber               Filed 12/02/19       PageIlene
                                                                                                     16 of  21 IRA Mainstar Trust
                                                                                                         Garber
L.A. PERKINS ESP                                POB 1293                                            POB 1293
3839 NW 2ND AVE STE 200                         Wilson, WY 83014-1293                               Wilson, WY 83014-1293
BOCA RATON FL 33431-5862


(p)ILES COOPER                                  Innovis                                             Internal Revenue Service
900 GROVE STREET                                POB 535595                                          Centralized Insolvency Operation
ORWIGSBURG PA 17961-1522                        Pittsburgh, PA 15253-5595                           P.O. Box 7346
                                                                                                    Philadelphia, PA 19101-7346


Jacaranda Professional Park                     Jay Shechtman                                       Jay Shechtman
1800 Eller Drive, #212                          2498 Poinciana Dr                                   811 SW 7th Avenue
Fort Lauderdale, FL 33316-4209                  Fort Lauderdale, FL 33327-1416                      Ft Lauderdale FL 33315



Jean Ruben                                      Jennifer Friend                                     Jerome Hulak
3330 Warrensville Center Rd Unit 605            9635 Waterview Way                                  5865/ 2 Forest Grove Dr
Shaker Heights, OH 44122-3791                   Pompano Beach, FL 33076-2898                        Boynton Beach, FL 33437-5826



Jones, Robin & Robin                            Judith Goldberg                                     Kastenbaum Family Partnership L.P.
315 Cedar Street                                2556 NE 26 Ave                                      1 Gracie Square
Post Office Box 888                             Fort Lauderdale, FL 33305-1611                      New York, NY 10028-8001
Atlanta, GA 30301-0888


Kenneth Gillman                                 Killgore, Pearlman, Semanie, Denius & Squire        Killgore, Pearlman, Semanie, Denius PA
132 Terrace Linda Place                         P.O. Box 1913                                       POB 1913
Palm Beach Gardens, FL 33418-1742               Orlando, FL 32802-1913                              Orlando, FL 32802-1913



Lola Pasahow Revocable Living Trust             MAINSTAR TRUST / FBO SUDHIRA ARGADE IRA             Mainstar Trust IRA ACCTSudhira A. Argade
17009 Ryton Lane                                6961 NW 66TH ST                                     6961 NW 66 St
Boca Raton, FL 33496-3206                       PARKLAND, FL 33067-1476                             Pompano Beach, FL 33067-1476



Marsha Baker                                    Martin M Shenkman Amended and Restated              Matthew Gorstein
3104 Hazelwood Ct                               Revocable Living Trust                              21 Rivers Point
Bedford, TX 76021-2952                          1512 Palisade Ave, #10 N                            Row 12H
                                                Fort Lee, NJ 07024-5308                             Charleston, SC 29412-3612


Max Resnick                                     Megasys                                             Megasys, Inc.
707 North Wells St                              500 City Parkway West                               500 City Parkway West
Unit 503                                        #350                                                Suite 350
Chicago, IL 60654-3567                          Orange, CA 92868-2977                               Orange, CA 92868-2977


Michael Dittmore And Lynne Dittmore,            Microbilt                                           Microbilt
as Trustees Of Dittmore Living Trust            1640 Airport Rd.                                    POB 1473
7629 E Tuckey Ln                                Suite 115                                           Englewood, CO 80150-1473
Scottsdale, AZ 85250-4617                       Kennesaw, GA 30144-7038
Mindy Baroff                   Case 18-13389-JKO
                                             NBS        Doc 652         Filed 12/02/19   PageNEC17 of 21
1225 Laurel Ct                                 7501 Ester Blvd, #190                          24189 Network Place
Fort Lauderdale, FL 33326                      Box #224585                                    Chicago, IL 60673-1241
                                               Irving, TX 75063-4025


NEC                                            (p)NEC FINANCIAL SERVICES                      National Bankruptcy Services, LLC
250 Pehle Avenue                               250 PEHLE AVE                                  PO Box 9013
Suite 704                                      STE 704                                        Addison, Texas 75001-9013
Saddle Brook, NJ 07663-5837                    SADDLE BROOK NJ 07663-5888


National Vehicle Recovery of Georgia           Norman Blomberg and Karen J. Blomberg          Norman M. Blomberg
POB 44081                                      21260 Bellechasse Court                        21260 Bellechasse Ct
Atlanta, GA 30336-1081                         Boca Raton, FL 33433-7403                      Boca Raton, FL 33433-7403



Office of the US Trustee                       Parks & Thompson, Inc.                         Patricia Gillman
51 S.W. 1st Ave.                               POB 160518                                     7001 Islegrove Pl
Suite 1204                                     Hialeah, FL 33016-0009                         Boca Raton, FL 33433-7462
Miami, FL 33130-1614


Patricia Gillman Revocable Trust - DTD 11/14   Paul Revere Life Insurance                     Pensco
7001 Islegrove Place                           5829 Collections Center Dr.                    POB 173859
Boca Raton, Florida 33433-7462                 Chicago, IL 60693-0058                         Denver, CO 80217-3859



Pensco Custodian IRA Alvin G. Wheeler          Pensco Trust Company Custodian                 Pensco Trust Company LLC Custodian FBO Rober
7156 Mandarin Dr                               FBA Warren R Wiebe Jr Trust IRA                c/o Beth A. Hendler, Esq.
Boca Raton, FL 33433-7412                      974 Sand Iron Drive                            500 E. Broward Blvd, #1710
                                               Incline Village, NV 89451-8913                 Fort Lauderdale, FL 33394-3005


Pensco Trust Company LLC FBO Robert Hendler    Pitney Bowes - Global                          Proshred Security
c/o Beth A. Hendler, Esq.                      POB 371896                                     5217 NW 35 Ave.
500 E. Broward Blvd., #1710                    Pittsburgh, PA 15250-7896                      Fort Lauderdale, FL 33309-3303
Fort Lauderdale, FL 33394-3005


Proshred Security                              Prudential                                     Rachel Weiss
803 Pressley Road                              POB 856138                                     2124 NE 59 Place
Unit 108                                       Louisville, KY 40285-6138                      Fort Lauderdale, FL 33308-2118
Charlotte, NC 28217-0971


Rajiv Gudka                                    Recovery Database Network                      Recovery Database Network
101 Kingsbridge Ct                             1620 S. Stapley Dr.                            1620 S. Stpley Dr.
Roseville, CA 95747-5929                       Suite 232                                      #232
                                               Mesa, AZ 85204-6656                            Mesa, AZ 85204-6656


Rex Meyers                                     Robert Baker                                   Robert Hendler IRA
16366 NW 13 St.                                3104 Hazelwood Ct                              21493 Linwood Ct
Hollywood, FL 33028-1307                       Bedford, TX 76021-2952                         Boca Raton, FL 33433-7436
Robert S Cohen                   Case 18-13389-JKO
                                               Robert S. Doc
                                                         Cohen 652         Filed 12/02/19   PageRobin
                                                                                                  18 of  21
                                                                                                      L. Pekkala
41 West Prospect St                              950 Ponce De Leon                               42 Cayman Place
Waldwick, NJ 07463-1638                          Apt 207                                         Palm Beach Gardens, FL 33418-8092
                                                 Boca Raton, FL 33432-7604


Robin Pekkala                                    Robyn Weiss Revocable Trust                     Robyn Weiss Revocable Trust
42 Cayman Pl                                     Attn: Robyn Weiss and Andrew Weiss, Co-T        c/o Catherine D. Kretzschmar, Esq.
Palm Beach Gardens, FL 33418-8092                8976 Bastille Cir E                             Akerman LLP
                                                 Parkland, FL 33076-4642                         350 E. Las Olas Blvd., Suite 1600
                                                                                                 Fort Lauderdale, FL 33301-4247

Ronni Wheeler                                    Rosalee Bogie-Ventura                           RouteOne
466 Stonemont Dr                                 174 Lake Evelyn Dr.                             16902 Collections Center Dr.
Fort Lauderdale, FL 33326-3500                   West Palm Beach, FL 33411-4134                  Chicago, IL 60693-0001



SHIL RAJIV GUDKA                                 SUDHIRA ARGADE                                  Sand Castle Field Services
LAW OFFICES OF ALFRED L RINALDO JR               6961 NW 66TH STREET                             165 Bishops Way
1754 TECHNOLOGY DRIVE                            PARKLAND, FL 33067-1476                         Suite 150
120 F                                                                                            Brookfield, WI 53005-6244
SAN JOSE, CA 95110-1308

Sand Castle Investments                          Sandra L. Cole Revocable Trust                  Sapurstein & Bloch
165 Bishops Way                                  6879 West Liseron                               9700 S. Dixie Hwy
#150                                             Boynton Beach, FL 33437-6475                    #1000
Brookfield, WI 53005-6244                                                                        Miami, FL 33156-2863


Sapurstein and Bloch, P.A.                       Saul Gitomer                                    Scott Cooper
9700 South Dixie Highway                         10036 Hardy Dr                                  206-23 Richland Ave
Suite 1000                                       Overland Park, KS 66212-3485                    Oakland Gardens, NY 11364-3228
Miami, FL 33156-2863


Scott Wheeler                                    Scott Wheeler                                   Sharon Bogie
466 Stonemont Dr                                 c/o Bradley S. Shraiberg                        7407 NW 34 St
Fort Lauderdale, FL 33326-3500                   Shraiberg, Landau & Page, PA                    Fort Lauderdale, FL 33319-7103
                                                 2385 NW Executive Center Dr., #300
                                                 Boca Raton, FL 33431-8530

Shell                                            Sherry K. Seligson                              Sherry Seligson TTEE DTD 4/19/96
POB 9001015                                      10036 Hardy Drive                               10036 Hardy Dr
Fort Lauderdale, FL 33329                        Overland Park, KS 66212-3485                    Overland Park, KS 66212-3485



Shil Gudka                                       St Cloud LLC                                    Stanley Cohen
101 Kingsbridge Ct                               129 Ponsbury Rd                                 129 Ponsbury Rd
Roseville, CA 95747-5929                         Mount Pleasant, SC 29464-6603                   Mount Pleasant, SC 29464-6603



Storm Recovery                                   Storm Recovery                                  Sudhira A. Argade
4313 SW 64 Ave                                   POB 292375                                      6961 NW 66 St
Davie, FL 33314-3435                             Fort Lauderdale, FL 33329-2375                  Pompano Beach, FL 33067-1476
Sydelle Lazar                     Case 18-13389-JKO
                                                Tag AgencyDoc   652 Filed 12/02/19
                                                           of Pinellas                   PageTag19Agency
                                                                                                    of 21of Pinellas, Inc.
21438 Linwood Ct                                 3050 Scherer Dr. N                            3050 Scherer Dr North
Boca Raton, FL 33433-7436                        #B                                            Suite B
                                                 Saint Petersburg, FL 33716-1005               St. Petersburg, FL 33716-1005


The Arlene G. Fried Revocable Trust              Thomas Cleaning Services                      Tina Cor
c/o Catherine D. Kretzschmar, Esq.               16200 Gold Club Road                          7870 NW 11 Place
Akerman LLP                                      #213                                          Plantation, FL 33322-5162
350 E. Las Olas Blvd., Suite 1600                Fort Lauderdale, FL 33326-1654
Fort Lauderdale, FL 33301-4247

Transunion, LLC                                  Triangle Fire                                 Victor and Roseanna Smith
POB 99506                                        7720 NW 53 Street                             9 Bentley Lodge
Chicago, IL 60693-9506                           Miami, FL 33166-4102                          182 High RD
                                                                                               WD 23 1NS
                                                                                               Bushey Heath, Herts, UK

Vimal Tambay                                     Warren Richard Wiebe, Jr.                     Warren Richard Wiebe, Jr.
6961 NW 66 St                                    974 Sand Iron Dr                              Irrevocable Trust dtd 1/27/17
Pompano Beach, FL 33067-1476                     Incline Village, NV 89451-8913                974 Sand Iron Dr
                                                                                               Incline Village, NV 89451-8913


Western Union                                    Wheeler Real Estate Enterprises, LLC          Wheeler Real Estate Enterprises, LLC
POB 60528                                        100 NW 100 Avenue                             c/o Bradley S. Shraiberg
City of Industry, CA 91716-0528                  Fort Lauderdale, FL 33324-7008                Shraiberg, Landau & Page, PA
                                                                                               2385 NW Executive Center Dr., #300
                                                                                               Boca Raton, FL 33431-8530

William Hyman Family Trust                       William Hyman Family Trust                    Zafi Gamlieli
2556 NE 26 Ave                                   c/o Catherine D. Kretzschmar, Esq.            35624 N 86 Pl
Fort Lauderdale, FL 33305-1611                   Akerman LLP                                   Scottsdale, AZ 85266-1059
                                                 350 E. Las Olas Blvd., Suite 1600
                                                 Fort Lauderdale, FL 33301-4247

Zuma                                             Alan Fyne                                     Alvin G. Wheeler
4005 Lydgate Dr                                  1515 N University Dr #114                     c/o Bradley S. Shraiberg
Waxhaw, NC 28173-4558                            Coral Springs, FL 33071-6084                  Shraiberg, Landau and Page, PA
                                                                                               2385 NW Executive Center Dr., Ste 300
                                                                                               Boca Raton, FL 33431-8530

Craig A. Pugatch                                 David Wheeler                                 Eric Rubin
101 NE 3rd Ave                                   c/o Bradley S. Shraiberg                      c/o Moecker Auctions Inc
Fort Lauderdale, FL 33301-1162                   Shraiberg, Landau & Page, PA                  1883 Marina Mile Blvd #106
                                                 2385 NW Executive Center Dr., Ste 300         Ft Lauderdale, FL 33315-2232
                                                 Boca Raton, FL 33431-8530

Felipe Plechac-Diaz                              Ido J Alexander Esq                           Jeff J. Marwil, Esq
2699 Stirling Rd c401                            Leiderman Shelomith Alexander et al.          70 West Madison Street, Suite 3800
Fort Lauderdale, FL 33312-6598                   2699 Stirling Rd.                             Chicago, IL 60602-4342
                                                 C-401
                                                 Fort Laudedale, FL 33312-6598

Marc Barmat                                      Marc P Barmat                                 Rajiv Gudka
Furr Cohen                                       2255 Glades Rd Suite 301E                     c/o Law Office of Brooks, Frank & De La
2255 Glades Road                                 Boca Raton, FL 33431-7383                     10 Northwest LeJeuen Road, Suite 620
Suite 301E                                                                                     miami, fl 33126-5473
Boca Raton, FL 33431-7383
Robin Ishmael                    Case 18-13389-JKO      Doc 652
                                               Scott Wheeler                 Filed 12/02/19          PageShil
                                                                                                           20Rajiv
                                                                                                              of 21Gudka
500 Mamaroneck Avenue                                c/o Bradley S. Shraiberg                             c/o Law Office of Brooks, Frank & De La
Harrison, NY 10528-1633                              Shraiberg, Landau and Page, PA                       10 Northwest LeJeuen Road, Suite 620
                                                     2385 NW Executive Center Dr., Ste 300                Miami, fl 33126-5473
                                                     Boca Raton, FL 33431-8530

Soneet Kapila                                        Soneet Kapila                                        Stanley Cohen
1000 S Federal Hwy #200                              c/o Kapila & Company                                 c/o Thompson PLLC
Fort Lauderdale, FL 33316-1237                       1000 South Federal Highway                           214 Brazilian Ave.
                                                     Suite 200                                            Suite 200
                                                     Fort Lauderdale, FL 33316-1237                       Palm Beach, FL 33480-4676



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Defi Solutions                                       Iles Cooper                                          NEC Financial Services, LLC
1026 Texan Trail                                     900 Grove St                                         250 Pehle Ave
Suite 150                                            Orwigsburg, PA 17961                                 Saddle Brook, NJ 07663-5806
Grapevine, TX 76051




                                     Addresses marked (c) above for the following entity/entities were corrected
                                          as required by the USPS Locatable Address Conversion System (LACS).


Gregory A Thomas
L.A. Perkins Esp
3839 NW Boca Raton Blvd # 200
Boca Raton FL 33431




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Ampleton Group Limited                            (u)Andrew Weiss, as Co-Trustee of the Robyn W        (u)Arlene G. Fried, as Trustee of the Arlene




(u)Creditor Committee                                (u)Experian, Inc.                                    (u)Madeline Hyman, as Trustee of the William




(u)Robyn Weiss, as Co-Trustee of the Robyn We        (u)**Error Entry**                                   (d)Garber Revocable Trust
                                                                                                          POB 1293
                                                                                                          Wilson, NY 83014-1293
(d)Claire M O’Connell          Case 18-13389-JKO
                                             (u)GregoryDoc   652
                                                        A. Thomas    Filed 12/02/19   Page(u)Howard
                                                                                            21 of 21Bruce Garber
12001 NW 1St St
Coral Springs, FL 33071-8005



(u)Ilene Resnick Garber                         (u)Judith Goldberg                         (d)Tina Cor
                                                                                           7870 NW 11 Place
                                                                                           Plantation, FL 33322-5162



End of Label Matrix
Mailable recipients   215
Bypassed recipients    15
Total                 230
